 



Exhibit 10.26

GENCORP INC.
1999 EQUITY AND PERFORMANCE INCENTIVE PLAN

Restricted Stock Agreement

                 WHEREAS, ___(the “Grantee”) is [a Director\an employee] of
GenCorp Inc. (the “Company”) [or a Subsidiary]; and

                 WHEREAS, the execution of a restricted stock agreement in the
form hereof (the “Agreement”) has been authorized by a resolution of the Board
of Directors (the “Board”) of the Company duly adopted on ___, ___;

                 NOW, THEREFORE, pursuant to the Company’s 1999 Equity and
Performance Incentive Plan (the “Plan”), the Company grants, as of ___, ___(the
“Date of Grant”), to the Grantee ___(___) shares of the Company’s common stock,
par value $0.10 per share (the “Stock”), subject to the terms and conditions of
the Plan and the following terms, conditions, limitations and restrictions:

               1. Issuance of Stock. The Stock covered by this Agreement shall
be fully paid and nonassessable and shall be represented by certificates
registered in the name of the Grantee and bearing a legend referring to the
restrictions hereinafter set forth.

               2. Restrictions on Transfer of Stock. The Stock subject to this
Agreement may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to the Company, until
it has become vested in accordance with Section 3; provided, however, that the
Grantee’s interest in the Stock covered by this Agreement may be transferred at
any time by will or the laws of descent and distribution. Any purported
transfer, encumbrance or other disposition of the Stock covered by this
Agreement that is in violation of this Section will be null and void, and the
other party to any such purported transaction will not obtain any rights to or
interest in the Stock covered by this Agreement. When and as permitted by the
Plan, the Company may waive the restrictions set forth in this Section with
respect to all or any portion of the Stock covered by this Agreement.

               3. Vesting of Stock. [(a) Provided that the Grantee remains in
[continuous service as a Director of the Company\continuous employment as an
employee of the Company or Subsidiary], the Stock covered by this Agreement will
become nonforfeitable on ___.

OR

                 [(a) Provided that the Grantee remains in [continuous service
as a Director of the Company\continuous employment as an employee of the Company
or Subsidiary], the Stock covered by this Agreement will become nonforfeitable
in ___increments on the dates which are ___, ___, and ___, respectively, after
the Date of Grant.]

                 (b) Notwithstanding the provisions of Subsection (a) of this
Section, all of the Stock covered by this Agreement will become immediately
nonforfeitable upon the occurrence of a change in control of the Company that
shall occur while the Grantee is [a Director\an employee] of the Company. For
the purposes of this Agreement, the term “change in control” will have the
meaning given such term under the Plan as in effect on the Date of Grant.

               4. Forfeiture of Stock. Any of the Stock covered by this
Agreement that has not become vested in accordance with Section 3 will be
forfeited unless the Board determines to provide otherwise. In the event of a
forfeiture, the certificates representing all of the Stock covered by this
Agreement that has not become vested in accordance with Section 3 shall be
cancelled.

               5. Dividend, Voting and Other Rights. The Grantee will have all
of the rights of a shareholder with respect to the Stock covered by this
Agreement, including the right to vote the Stock and receive any dividends that
may be paid thereon. Any additional Stock that the Grantee may become entitled
to receive pursuant to a share dividend or a merger or reorganization in which
the Company is the surviving Company or any other change in the capital
structure of the Company will be subject to the same restrictions as the Stock
covered by this Agreement.





--------------------------------------------------------------------------------



 



               6. Retention of Share Certificates by Company. The certificates
representing the Stock covered by this Agreement will be held in custody by the
Company until those shares have become vested in accordance with Section 3.

               7. Compliance with Law. The Company will make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company will
not be obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.

               8. Adjustments. The Board will make any adjustments in the number
or kind of shares of stock or other securities covered by this Agreement that
the Board may determine to be equitably required to prevent any dilution or
enlargement of the Grantee’s rights under this Agreement that would result from
any (a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, spin-out, split-off, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities or (c) other corporate transaction or event having an effect
similar to any of the foregoing.

               9. Withholding. To the extent that the Company [or a Subsidiary]
is required to withhold federal, state, local or foreign taxes in connection
with any issuance of restricted or unrestricted Stock or other securities
pursuant to this Agreement, and the amounts available to the Company [or a
Subsidiary] for such withholding are insufficient, it will be a condition to the
receipt of such Stock that the Grantee make arrangements satisfactory to the
Company [or Subsidiary] for payment of the balance of such taxes required to be
withheld. If necessary, the Board may require relinquishment of a portion of
such Stock to cover the payment of taxes.

               10. Employment Rights. The Plan and this Agreement will not
confer upon the Grantee any right with respect to [the continuance of service as
a Director of the Company\employment with the Company or Subsidiary].

               11. Relation to Other Benefits. Any economic or other benefit to
the Grantee under this Agreement will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

               12. Agreement Subject to the Plan. The Stock granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern.

               13. Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Grantee under this Agreement without the Grantee’s consent.

               14. Severability. In the event that one or more of the provisions
of this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

               15. Governing Law. This Agreement will be construed and governed
in accordance with the laws of the State of Ohio.

               16. Certain Defined Terms. In addition to the terms defined
elsewhere herein, when used in the Agreement, terms with initial capital letters
have the meaning given such term under the Plan, as in effect from time to time.

          This Agreement is executed as of the ___day of ___, ___.

     
GENCORP INC
     
By:_____________________________

          The undersigned Grantee hereby acknowledges receipt of an executed
original of this Restricted Stock Agreement and accepts the right to receive the
Stock subject to the terms and conditions of the Plan and the terms and
conditions herein above set forth.

__________________________________
Grantee

